DETAILED ACTION
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because photographs, including photocopies of photographs, are not permitted in utility and design patent applications if the claimed invention can be illustrated without photographs. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1, 5, 6, 9, and 11-23 are allowed.The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 17, the prior art taken alone or in combination fails to disclose or render obvious a packaging machine comprising: at least one lateral pusher for laterally converging contents, in a lateral direction, from a plurality of in-feed conveyors, that are at different heights in a vertical direction that is perpendicular to the lateral direction, into a vertically stacked configuration; a longitudinal pusher for simultaneously inserting the contents in the vertically stacked configuration into a packaging article, in a longitudinal direction that is perpendicular to the vertical direction and perpendicular to the lateral direction; and a spacer for maintaining a space between the contents in the vertically stacked configuration, in the vertical direction, the spacer comprising a pair of spacer plates that are spaced apart laterally, in the lateral direction, by a central gap that extends longitudinally, in the longitudinal direction.
The combination of these limitations makes independent claims 1 and 17 allowable over the prior art and all claims which depend therefrom allowable over the prior art.
Regarding independent claim 11, the prior art taken alone or in combination fails to disclose or render obvious a method of inserting trays into a packaging sleeve, the method comprising the steps of: using lateral pushers, converging the trays from a plurality of separate in-feed conveyors, that are at 
The combination of these limitations makes independent claim 11 allowable over the prior art and all claims which depend therefrom allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 7:00AM - 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANZIM IMAM/
Examiner, Art Unit 3731
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731